                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOHN GARDLER,
        Plaintiffs,                                         CIVIL ACTION



               v.

WAL-MART STORES, INC., et al.,                             NO. 18-4689

                      Defendants.


                                            ORDER

       AND NOW, this 11th day of June, 2019, upon consideration of Defendants' Notice of

Removal and exhibits thereto (Doc. Nos. 1, 7), Defendants' Motion to Dismiss (Doc. No. 6),

Plaintiffs Response thereto (Doc. No. 8), Plaintiffs Motion to Remand (Doc. No. 9), Defendants'

Response thereto (Doc. No. 13), the parties' supplemental briefs on the Motion to Remand (Doc.

Nos. 16, 17), and the oral argument held on February 7, 2019, it is ORDERED that, as set forth

in the Court's June 11, 2019 Memorandum:

   1) The Plaintiffs Motion to Remand (Doc. No. 9) is GRANTED, and

   2) The Defendants' Motion to Dismiss (Doc. No. 6) is DEEMED MOOT.

       The case is REMANDED to the Court of Common Pleas of Philadelphia County and the

Clerk of Court shall mark this case CLOSED for all purposes, including statistics.
